Citation Nr: 0723800	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-28 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to August 
1973.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia that denied service connection for heart disease 
secondary to service-connected PTSD.

This case was remanded by a decision of the Board dated in 
May 2006.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Private medical reports show that the veteran was admitted in 
March 2003 with severe substernal chest pain and pressure 
discomfort diagnosed as acute inferior wall myocardial 
infarction.  It was noted at the time that he smoked two to 
two and a half packs of cigarettes a day and had a greater 
than 50-pack year history of smoking.  It was reported that 
there was no known history of cardiac disease.  

The veteran has been in receipt of a 100 percent disability 
evaluation for PTSD since December 1998.  He maintains that 
upon the advent of the Iraq war in March 2003, he developed 
severe anxiety symptoms and chest pain that ultimately 
culminated in the heart attack.  The appellant asserts that 
his service-connected PTSD was a precipitating factor in the 
development of heart disease for which service connection 
should be granted on a secondary basis.  In a medical report 
dated in April 2005, his private physician, a cardiologist, 
indicated that anxiety contributed to the March 2003 
myocardial infarction and there was a relationship between 
service-connected disability and heart disease.

The record discloses that in the Board's remand of May 2006, 
it was requested that the veteran be examined by a VA 
physician with appropriate expertise to provide a medical 
opinion as to whether it was at least as likely as not that 
myocardial infarction was proximately due to PTSD or had been 
aggravated thereby.  The record reflects, however, that the 
examination scheduled in this regard was conducted by a nurse 
practitioner in October 2006 who furnished a medical opinion 
denying a relationship between PTSD and heart disease.  

The Board points out that while it appears that the October 
VA examination was very comprehensive and thorough, it was 
not conducted by a physician with the appropriate expertise 
as stipulated in the Board's May 2006 remand.  It is thus 
inadequate for rating purposes.  Additionally, in 
correspondence dated in April 2007, the veteran took issue 
with how the examination was performed, noting that he was 
not physically examined and did not see a doctor or 
cardiologist at all.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court of Appeals for Veterans Claims 
(Court) held that "where . . . the remand orders of the Board 
. . . are not complied with, the Board itself errs in failing 
to insure compliance." Id.  In this instance, the Board 
points out that a significant aspect of the development 
sought by the Board as to the issue on appeal does not appear 
to have been accomplished.  Therefore, another remand is now 
required to address the deficiency. See C.F.R. § 19.9 (2006).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled 
for an examination by a VA 
cardiologist.  All indicated tests 
and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  The claims 
folder and a copy of this remand must 
be made available to the examiner.  
The examiner should indicate whether 
or not the claims folder was 
reviewed.  A comprehensive clinical 
history should be obtained from the 
veteran.  The examination report 
should include a discussion of the 
veteran's documented medical history 
and assertions.  Based on the 
clinical evidence, the examiner 
should express an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that the 
veteran's myocardial infarction and 
current heart disease were caused by, 
is secondary to or were made worse 
(aggravated) by his service-connected 
PTSD.  If aggravation is found, the 
examiner should offer an assessment 
of the extent of additional 
disability resulting from the 
aggravation by service-connected 
PTSD.  

The medical report should be 
comprehensive, and set forth in 
detail.

2.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2006).  If 
he fails to appear for the 
examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide a comprehensive medical 
opinion.  If the report is 
insufficient or deficient, it should 
be returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement of 
the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)



